Dear Sen. Hollis:
You have requested the opinion of this office on the question of whether the Third District Volunteer Fire Department of Jefferson Parish must comply with the Public Bid Law, La. R.S.38:2211,et. seq., when having repairs made to fire department equipment.
While our courts have not explicitly addressed the issue of the applicability of the Public Bid Law to repairs, they are generally considered to be services and services have been determined by our courts to be outside the scope of the Public Bid Law. Opinion Numbers 85-114 and 85-904 of this office have addressed this issue and concluded that repair services need not be bid, but that parts required for such repairs may need to be bid if their cost exceeds the bid threshold, which is now $15,000. Parts which cost in excess of $7,500 should be purchased only after obtaining three telephone or facsimile quotations for those parts. R.S. 38:2212A(1)(a). Copies of the referenced opinions are enclosed for your review.
I trust that this answers your query. Please let us know if we may be of any further assistance to you in this matter.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: ___________________________  GLENN  R. DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released:
Glenn R. Ducote Assistant Attorney General